                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 CARLA BEEN, individually and on              )
 behalf of all others similarly situated,     )
                                              )
         Plaintiff(s),                        )
                                              )       Case No. 4:19-cv-02602 SRC
         vs.                                  )
                                              )
 EDGEWELL PERSONAL CARE                       )
 COMPANY, et al.,                             )
                                              )
         Defendant(s).                        )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff Carla Been’s Motion to Dismiss or to

Compel Arbitration and to Stay Litigation [18]. The Court grants the Motion.

I.     BACKGROUND

       On July 17, 2019, Plaintiff Carla Been filed a class action petition in the Circuit Court of

St. Louis County against Defendants Edgewell Personal Care Company, Edgewell Personal Care

Brands, LLC, Edgewell Personal Care, LLC and Does 1 through 10. Been alleged violations of

the Missouri Merchandising Practices Act asserting Defendants employed gender-discriminatory

pricing schemes in charging more for a female-marketed version of a “materially-identical-if-

not-inferior product” than they charged for the corresponding male-marketed version. This

lawsuit concerns, in particular, the Schick “Quattro for Women” 4-Blade Women’s razor and the

“Quattro Titanium” men’s razor. On September 19, 2019, Defendants removed the matter to this

Court pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). On

October 7, 2019, Been filed an amended complaint asserting the same cause of action.




                                                  1
       In her initial complaint, Been alleged in or around July 2019, she purchased the women’s

razor from Schick via Schick’s website, www.schick.com. Doc. 8, ¶ 55. She also defined the

class as “All persons, who, within the Class Period, purchased the ‘Schick’-brand ‘Quattro For

Women’ Razor (the ‘Product’) in the State of Missouri.” Doc. 8, ¶ 17. In her Amended

Complaint, Been removed the allegations related to her purchase on Schick’s website and added

allegations that she purchased a women’s razor through a Missouri retailer in October 2019.

Doc. 14, ¶ 55. She also amended the class definition to, “All persons, who, within the Class

Period, purchased the ‘Schick’-brand ‘Quattro For Women’ Razor (the ‘Product’) from a retailer

in the State of Missouri. Doc. 14, ¶ 17. Defendants now seek dismissal of the Amended

Complaint or for the Court to compel arbitration and stay all proceedings in this action.

II.    STANDARD

       “Arbitration agreements are governed by the Federal Arbitration Act (“FAA”).” Hoffman

v. Cargill Inc., 236 F.3d 458, 461 (8th Cir. 2001). The FAA provides that:

       A written provision in . . . a contract evidencing a transaction involving commerce
       to settle by arbitration a controversy thereafter arising out of such contract or
       transaction…or an agreement in writing to submit to arbitration an existing
       controversy arising out of such a contract, transaction, or refusal, shall be valid,
       irrevocable, and enforceable, save upon such grounds as exist at law or in equity
       for the revocation of any contract.

9 U.S.C.A. § 2.

       A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate
       under a written agreement for arbitration may petition any United States district
       court which, save for such agreement, would have jurisdiction under title 28, in a
       civil action or in admiralty of the subject matter of a suit arising out of the
       controversy between the parties, for an order directing that such arbitration proceed
       in the manner provided for in such agreement.

9 U.S.C. § 4. The FAA reflects a “liberal federal policy favoring arbitration.” AT&T Mobility

LLC v. Concepcion, 563 U.S. 333, 339 (2011). Accordingly, “courts must place arbitration

agreements on an equal footing with other contracts” and enforce them according to their terms.

                                                 2
Id. “[A]ny doubts concerning the scope of arbitrable issues should be resolved in favor of

arbitration, whether the problem at hand is the construction of the contract language itself or an

allegation of waiver, delay, or a like defense to arbitrability.” Lyster v. Ryan’s Family Steak

Houses, Inc., 239 F.3d 943, 945 (8th Cir. 2001).

III.   DISCUSSION

       In their Motion, Defendants argue that when Been purchased the women’s razor on the

Schick website, she agreed to a contract that includes an arbitration agreement. That arbitration

agreement, according to Defendants, covers the claims in the Amended Complaint; therefore, the

Court must compel arbitration. Been asserts her Amended Complaint does not include any

allegations that makes her, or the putative class, subject to the online arbitration agreement. She

argues that she has limited the class to exclude online purchases and amended her allegations to

only include the October 2019 purchase from a retailer. She contends that the online agreement

cannot govern her subsequent purchase of the women’s razor from a third-party retailer. In

reply, Defendants argue that the parties agreed to the arbitration provision and any questions of

arbitrability are for the arbitrator to decide. Finally, Defendants state that the terms of use in the

contract cover all claims related to their website, including the provision of information by

Defendants through the website; thus, the arbitration agreement applies to the Amended

Complaint.

       Before compelling arbitration, a district court must determine (1) whether a valid

arbitration agreement exists, and (2) whether the particular dispute falls within the terms of that

agreement. Robinson v. EOR-ARK, LLC, 841 F.3d 781, 783-84 (8th Cir. 2016). The Court,

rather than the arbitrator, decides the question of arbitrability unless the parties “clear[ly] and

unmistakabl[y]” delegated that issue to the arbitrator. First Options of Chi., Inc. v. Kaplan, 514



                                                   3
U.S. 938, 944 (1995). Because “arbitration is a matter of contract,” state-law contract principles

govern the validity of an arbitration agreement; an arbitration agreement may be “invalidated by

generally applicable contract defenses.” Torres v. Simpatico, Inc., 781 F.3d 963, 968 (8th Cir.

2015). “If a valid and enforceable arbitration agreement exists under state-law contract

principles, any dispute that falls within the scope of that agreement must be submitted to

arbitration.” Id.

        Before determining whether a valid arbitration agreement exists, the Court first must

address the standard under which it will analyze the motion and what materials the Court may

consider when doing so. The Eighth Circuit has instructed that a court properly analyzes a

motion to compel arbitration under Rule 12(b)(6), a motion to dismiss standard, or Rule 56, a

summary judgment standard. City of Benkelman v. Baseline Eng’g Corp., 867 F.3d 875, 881

(8th Cir. 2017). If the parties present matters outside the pleadings and those matters are not

excluded by the Court, the motion must be treated as one for summary judgment under Rule 56.

Id. at 882 (citing Fed. R. Civ. P. 12(d)). The Court will treat this Motion as one for summary

judgment because it must consider matters outside the pleadings to determine if it must compel

arbitration. Based on the arguments made by the parties, the Court need not provide a further

opportunity to supplement the record because Been does not challenge the factual basis

underpinning the creation of the contract containing the arbitration clause, but rather whether the

contract applies at all. The Court now turns to the issue of arbitrability.

        When Been purchased the women’s razor from the Schick website, she agreed to certain

terms and conditions and thereby entered into a contract with Defendants. The contract includes

an arbitration clause stating:

        WE BOTH AGREE TO ARBITRATE: You and Edgewell agree to resolve any
        claims relating to these Terms of Use through final and binding arbitration, except

                                                  4
       that, to the extent you have in any manner violated or threatened to violate our
       intellectual property rights (for example, trademark, trade secret, copyright, or
       patent rights) . . .

Doc. 19-1, pg. 10. The arbitration clause further states:

       The Federal Arbitration Act governs the interpretation and enforcement of this
       dispute resolution provision. Arbitration shall be initiated through JAMS. Any
       dispute, controversy, or claim arising out of or relating to these Terms of Use shall
       be referred to and finally determined by arbitration in accordance with the JAMS
       Streamlined Arbitration Rules and Procedures in front of one arbitrator. If there is
       a conflict between JAMS Rules and the rules set forth in these Terms of Use, the
       rules set forth in these Terms of Use will govern.

Doc. 19-1, pg. 11. JAMS Rule 8(b), incorporated into the arbitration clause, states:

       Jurisdictional and arbitrability disputes, including disputes over the formation,
       existence, validity, interpretation or scope of the agreement under which
       Arbitration is sought, and who are proper Parties to the Arbitration, shall be
       submitted to and ruled on by the Arbitrator. The Arbitrator has the authority to
       determine jurisdiction and arbitrability issues as a preliminary matter.

Doc. 19-2, pg. 12.

       These clauses require the Court to refer all jurisdictional and arbitrability disputes to the

arbitrator. Thus, the Court does not have the power to determine whether this contract and

arbitration clause can govern the subsequent purchase made by Been from a third-party retailer;

the arbitrator must do so. In Henry Schein, Inc. v. Archer & White Sales, Inc., the Supreme

Court recently addressed the issue of delegating the arbitrability question to an arbitrator. 139 S.

Ct. 524 (2019). The Supreme Court stated, “we have held that parties may agree to have an

arbitrator decide not only the merits of a particular dispute but also ‘gateway’ questions of

‘arbitrability’ such as whether the parties have agreed to arbitrate or whether their agreement

covers a particular controversy.” Id. at 529 (quoting Rent-A-Center, West, Inc. v. Jackson, 561

U.S. 63, 68-69 (2010)). “An agreement to arbitrate a gateway issue is simply an additional,

antecedent agreement the party seeking arbitration asks the federal court to enforce . . .” Id.

“When the parties’ contract delegates the arbitrability question to an arbitrator, a court may not

                                                 5
override the contract. In those circumstances, a court possesses no power to decide the

arbitrability issue.” Id.

        “[B]efore referring a dispute to an arbitrator, the court determines whether a valid

arbitration agreement exists. 9 U.S.C. § 2. But if a valid agreement exists, and if the agreement

delegates the arbitrability issue to an arbitrator, a court may not decide the arbitrability issue.”

Id. at 530. Here, a valid agreement exists between Defendants and Been. This agreement

delegates the arbitrability issue to the arbitrator including the formation, existence, validity,

interpretation, or scope of the Agreement. This includes the question of whether this agreement

governs subsequent purchases of Schick products by Been from third-party retailers. Therefore,

the Court must compel arbitration.

        “The [Federal Arbitration Act] generally requires a federal district court to stay an action

pending an arbitration, rather than to dismiss it.” Green v. Super Shuttle Intern., Inc., 653 F.3d

766, 769 (8th Cir. 2011) (citing 9 U.S.C. § 3) (stating the district court “shall...stay the trial of the

action until such arbitration has been had in accordance with the terms of the agreement”). In

Green, however, the Court recognized that district courts sometimes rely upon “a judicially-

created exception to the general rule which indicates district courts may, in their discretion,

dismiss an action rather than stay it where it is clear the entire controversy between the parties

will be resolved by arbitration.” Id. at 669-70. Here, the entire controversy may not be decided

by arbitration because the arbitrator may decide that the contract and arbitration clause do not

apply to the dispute. If that happens, Been may be prejudiced by a dismissal because the statute

of limitations may run in the meantime. Id. at 770. Thus, the Court stays the action pending

arbitration, rather than dismissing it.




                                                   6
       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Carla Been’s Motion to Dismiss or to Compel

Arbitration and to Stay Litigation [18] is GRANTED. This matter is stayed pending arbitration.

       So Ordered this 31st day of March, 2020.



                                           STEPHEN R. CLARK
                                           UNITED STATES DISTRICT JUDGE




                                              7
